Citation Nr: 1418519	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for posttraumatic arthritis of the right ankle.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2011.  This matter was originally on appeal from rating decisions dated in May 2009 and January 2010 of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and "Veterans Benefits Management System") file, as well as the evidence in his physical claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to service.

2.  At no time during the appeal period has the Veteran's service-connected right ankle posttraumatic arthritis been manifested by ankylosis.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his active duty service and may not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

2.  The criteria for an initial evaluation in excess of 20 percent for right ankle posttraumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's August 2011 Remand, the Appeals Management Center (AMC) obtained outstanding VA treatment records, scheduled the requested VA examinations, readjudicated the Veteran's claims, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   VA notified the Veteran in January 2009, July 2009, and September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Since the Veteran's last VA examination the evidence of record does not suggest a material change in his service-connected right ankle disability to warrant a reexamination.  See 38 C.F.R. § 3.327.  Further, during the December 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 
   
Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.    

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records demonstrate that on audiometric examination in November 1984, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
-5
LEFT
20
25
25
15
10

Despite some degree of hearing loss in November 1984, the Board cannot conclude a "chronic" hearing loss condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  This, in fact, is not the case.  On the clinical examination report for separation from service, the Veteran's hearing was evaluated as normal.  Further, on the Report of Medical History completed by the veteran in conjunction with his separation physical, the veteran denied ever having hearing loss.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic bilateral hearing loss disability during service. 
   
As for statutory presumptions, the first showing of a chronic hearing loss disability was not until many years after the Veteran's discharge from service; and with respect to service connection based on continuity of symptomatology, such evidence is lacking here.  To the extent that the Veteran reports continuity of post-service symptoms, the Board finds such allegations to be of limited probative value.  The file contains records of VA treatment between 2005 and the filing of his claim for service connection for hearing loss in July 2009.  These records show no pertinent past medical history concerning hearing loss, no relevant abnormalities upon physical examination, and no complaints from the Veteran of any problems hearing.  In 2005, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for hearing loss. This is inconsistent with any assertion that his hearing loss has existed since service because it is reasonable to conclude that if he believed that he had hearing loss in 2005 that was related to service, he would have claimed service connection for it at that time.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

At the December 2009 VA examination, word recognition scores using the Maryland CNC were 88 percent.  The VA examiner, however, opined that it was less likely than not that the Veteran's hearing loss was due to noise exposure suffered in the military.  The examiner noted that a review of the claims file did not reveal any change in hearing sensitivity from his enlistment physical to his separation physical and that there was no evidence of hearing loss within the first year after separation.  The examiner noted that pure tone results obtained were quite consistent with pure tone results obtained on the separation physical.

At the November 2011 VA examination, word recognition scores using the Maryland CNC were 74 percent in the right ear and 84 percent in the left ear.  The examiner, however, noted that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  Specifically, the examiner noted that many of the word recognition errors were the rhymes of the words that the Veteran had been asked to repeat and that this was especially noticeable in the left ear when word recognition testing was being done at 54 dB HL.  In January 2012, the examiner who conducted the November 2011 VA examination opined that bilateral hearing loss was less likely than not incurred in or caused by an injury, event, or illness during service.  The examiner noted audiometric results on enlistment, in November 1984, and on separation and that current audiogram showed that the Veteran's hearing sensitivity for frequencies 400 through 4000 Hertz was still within normal limits more than 20 years after discharge from the military.  

Thus, the record is absent evidence chronic bilateral hearing loss during service or within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between a current hearing loss disability and the Veteran's active duty service. 

The Board has considered the Veteran's own opinion that his hearing loss is related to active service but does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; and such issues are, therefore, not susceptible of lay opinions on etiology.  As such, the statements of the Veteran with respect to etiology of his hearing loss cannot be accepted as competent evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right ankle arthritis has been assigned the maximum evaluation of 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5271.  Under this code, marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

In order for an evaluation higher than the assigned 20 percent to be warranted, there must be ankylosis of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", Stedman's Medical Dictionary 87 (25th ed. 1990)). 

On VA examination in November 2011, right ankle plantar flexion was to 40 degrees with pain and dorsiflexion was to 10 degrees with pain.  The Veteran was able to perform repetitive-use testing, but there was no additional limitation in range of motion of the right ankle following such repetitive testing.  The examiner noted that the Veteran demonstrated less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and disturbance of locomotion.  Muscle strength testing was slightly diminished in the right ankle.  The examiner determined that there was no laxity nor ankylosis.

Thus, the record does not warrant assignment of a disability rating in excess of 20 percent at any time during the rating period on appeal as the evidence does not demonstrate that the Veteran has ankylosis of his right ankle to warrant a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Consideration has been given to whether an increased rating is warranted on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board acknowledges the Veteran's right ankle complaints; however, there is no objective clinical indication that the Veteran has right ankle symptoms causing functional limitation to a degree that would support an evaluation in excess of 20 percent. 

Consideration has also been given to whether a separate evaluation is warranted for right ankle neurological symptoms.  The Board notes that VA treatment records indicate that the Veteran has reported numbness in his right ankle.  In this case, however, such numbness has been associated with his lumbar disc disease and not right ankle arthritis.

The Board has further given consideration to whether an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b) (2013).  The Board cannot assign such rating and further sees no reason to recommend referral of the matter.  The rating criteria used to evaluate the right ankle contemplate the Veteran's complaints, and symptoms such as limitation of motion, and there is no showing of extraordinary symptoms or complaints.  Similarly there is nothing to suggest that application of the regular schedular provisions is rendered impractical.  As such, further extraschedular consideration is not indicated.

As such, the Board finds that an initial evaluation in excess of 20 percent for the Veteran's service-connected right ankle disability is not warranted at any time during the appeal period.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent for posttraumatic arthritis of the right ankle is denied.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The Board notes that service connection has been established for right ankle posttraumatic arthritis (20 percent), status post excision epidermal inclusion cyst on posterior neck (10 percent), status post left baker's cyst removal behind left knee with scar (10 percent), lumbar disc disease (10 percent), tinnitus (10 percent), sciatic right lower extremity (10 percent) as well as lipomas of the abdomen, right thigh, left thigh, and back and residuals of skin excision of right neck epidermal inclusion cyst all rated as noncompensably disabling.  

As such, the Veteran does not meet the schedular criteria for a TDIU rating. Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).   

The November 2011 VA examiner noted that the Veteran's ankle condition affected his ability to work and that increased pain prevented him from doing the physical aspects of his job.  The examiner also noted that there were social effects of the Veteran's condition and that because the Veteran had to wear orthopedic shoes and a large, highly visible brace and walk with a walker, he was uncomfortable and somewhat embarrassed and that as a consequence, the Veteran had become somewhat reclusive and had limited social interactions.  The examiner also noted that the Veteran was unable to drive long distances due to the pain in his ankle and his back which further added to his social isolation.

The Board, therefore, finds that the claim for a TDIU is not yet ripe for review and must be remanded for additional development as a medical opinion has not been obtained addressing whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the effect of his service-connected disabilities on his employability.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner is requested to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities as distinguished from any nonservice-connected disabilities. The requested opinion must also take into consideration the relevant employment and educational history.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The case should be reviewed on the basis of the additional evidence to include consideration as to whether referral to the Director for extraschedular consideration is warranted and whether a social and industrial study or a vocational rehabilitation assessment should be obtained.  

4.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


